PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/936,089
Filing Date: 22 Jul 2020
Appellant(s): St. Jude Medical, Cardiology Division, Inc.



__________________
Scott A. Felder
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/5/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/9/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The Appellant filed an after final amendment on 12/20/21 that overcame the 112(b) rejections and the 102(a)(2) rejection and therefore those rejections have been withdrawn.

(2) Response to Argument
The Appellant has not argued the Double Patenting rejection and therefore the rejection is still applicable.

Whether claims 22-39 are patent-eligible under 35 USC 101.
On page 8 of the Brief, the Appellant references step one, or the first step, of the Alice/MPEP analysis and whether the claims are directed to an abstract idea.  The MPEP has step one directed to the statutory categories (e.g. process, machine, etc.) and not to whether the claims are directed to an abstract idea.  As the claims are drawn to a process and a machine/system, the claims meet step one.  
As the Brief does not specifically reference Step 2A, prong 1, Step 2A, prong 2, and Step 2B, the examiner will try to address the arguments and steps as set forth in the MPEP.
The Appellant argues on page 9 of the Brief that the Examiner has provided no such analysis of Step 2A, prong 1 in the Office Action (12/9/21) or the Advisory Action (1/7/22).  This is not persuasive as the Office Action specifically references that the claims are drawn to an abstract idea that can be performed by a mental process or critical thinking.  In addition, the Pre-Brief Appeal Conference Decision (3/24/22) references the claims are drawn to a mental process.
Based on the specification, the terms “display” and “processor” (e.g. paragraph 40 of Appellant’s specification) are recognized as representing known classes of structures that can perform the functions set forth in the claim, e.g., the display is claimed as a generic device that performs the generic function of displaying data, and the processor is part of a general-purpose computer.
Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of the claims (e.g. claim 31 having a display and processor, and corresponding method claim 22) is a system having a display and processor, wherein the processor is programmed with executable instructions to perform the calculations/mental process/critical thinking. The claim does not impose any limits on how the electrogram information is received by the processor, and thus this step covers any and all possible ways in which this can be done, for instance by typing the information into the system, or by the system obtaining the information from another device. The claim also does not impose any limits on how the computations are accomplished, and thus it can be performed in any way known to those of ordinary skill in the art.
The calculations are simple enough to be practically performed in the human mind or through critical thinking.  Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. Nor does the recitation of a processor in the claim negate the mental nature of this limitation because the claim here merely uses the processor as a tool to perform the otherwise mental process.
The display and processor are recited so generically (no details whatsoever are provided other than that they are a display and processor) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Although the processor or claim limitations may fall under several exceptions (e.g., a mathematical concept-type abstract idea or a mental process-type abstract idea), there are no bright lines between the types of exceptions. See, e.g., MPEP 2106.04(I). Thus, it is sufficient for the examiner to identify that the limitations align with at least one judicial exception, and to conduct further analysis based on that identification. 

The Appellant’s argument on page 9 of the Brief that the claims integrate the limitations into a practical application and thereby satisfy Step 2A, prong 2, is not persuasive. The limitations of the claims are carried out by the processor and the display.  No element has been set forth to sense the electrogram signal, and the only additional element is the display, where the processor performs the necessary software tasks so that the result of the abstract mental process is displayed on the display. The display limitation represents extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes (e.g., the mental computation of a scalogram, energy function, pulse wave, and a metric of the electrogram using the pulse wave), using the computer components as a tool. While this type of automation may improve the life of a practitioner/physician (by minimizing or eliminating the need for mentally computing metrics), there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
Note that because the Step 2A Prong 2 analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not the limitations are well-known.

The Appellant’s argument on pages 10 and 11 of the Brief that the claims satisfy Alice Step 2B is not persuasive. The claims do not include additional elements/steps that are sufficient to amount to significantly more than the judicial exception.  As discussed above for Step 2A, prong 2, and as re-evaluated, the additional element of the display amounts to no more than mere post solution activity of displaying the data, which does not amount to an inventive concept.  Therefore, the claim is not patent eligible.  The use of the display and processor is merely using a computer as a tool to perform the abstract idea, is adding insignificant extra-solution activity (i.e. displaying the results) to the judicial exception, and is trying to generally link the judicial exception to a particular technological environment or field of use.
Under step 2B, the re-evaluation is to determine whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong 2, there are two elements—a processor and a display. The first is the processor, which is configured to perform the calculations on the data/electrogram signal. The processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The second additional element is the display, which as explained previously is extra-solution activity, which for purposes of Step 2A Prong 2 was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of a processor being configured to calculate data, as disclosed in the specification as a general-purpose computer, is also well-known. Similarly, the general purpose display to display the results is well-known.  These limitations therefore remain insignificant extra-solution activity even upon reconsideration. Thus, the processor and/or display does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and display the results, representing insignificant extra-solution activity, which do not provide an inventive concept.
The Appellant’s argument on page 11 of the Brief that the Examiner provided no evidence that the claimed combination of elements is well-understood, routine and conventional to a skill artisan is not persuasive as the Examiner did provide evidence—US Publication 2015/0272464 to Armoundas—showing the well-understood, routine and conventional use of a processor and display for operating on and performing calculations on electrogram data and displaying the results.  Similarly, the applicant provided evidence in their IDS directed to Budd et al. (6,640,119) or Beatty et al. (6,978,168).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/George R Evanisko/Primary Examiner, Art Unit 3792    
7/14/22                                                                                                                                                                                                    
Conferees:
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792       
                                                                                                                                                                                                 /MATTHEW F DESANTO/
Matthew DeSantoQuality Assurance Specialist, TC 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.